Citation Nr: 1819562	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-42 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had Naval Reserve service from April 1987 to April 2007 and a period of active duty for training (ACDUTRA) from March 3 to 15, 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2010, the Veteran testified at a hearing before RO personnel; in August 2012 he testified at a personal hearing before a Veterans Law Judge.  A transcript of each hearing is of record.  In a September 2017 letter, the Board notified the Veteran that the Veterans Law Judge who presided over the August 2012 hearing was no longer available to prepare a decision on the appeal.  The Board offered the Veteran the opportunity to appear at another hearing and advised him that if he did not respond within 30 days, the Board would assume he did not want another hearing.  The Veteran did not respond or request a new hearing.

In January 2013, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested actions, the AOJ readjudicated the claim in an April 2013 supplemental statement of the case (SSOC) and returned the appeal to the Board.

In a June 2016 decision, the Board denied entitlement to service connection for a cervical spine disorder.

The Veteran appealed the Board's June 2016 action to the Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with a December 2016 Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends he has a cervical spine disorder as a result of trauma sustained during two separate in-service incidents.  Through various written statements and during the August 2012 hearing before the Board, the Veteran reported that on March 10, 2001, during active service in a counter drug operation unit in Costa Rica, he fell approximately 40 feet off a cliff in the dark and sustained injuries to his back, neck, head, and ankle.  He also reported that two days later, he was a passenger in a motor vehicle, which collided with another vehicle on a highway intersection.  Although he reported in May 2009 correspondence that "no one was injured" in the March 2001 car accident and submitted two lay statements from others declaring the same facts, the Veteran asserts that this accident further aggravated his injuries.  He was involved in another motor vehicle accident in April 2005, which did not occur during service, which he also claims aggravated his in-service injuries. 

The parties to the Joint Motion agreed the Board failed to ensure compliance with the duty to assist, specifically with regard to providing the Veteran with an adequate VA examination.  The parties believed the June 2016 Board decision relied on an inadequate VA medical opinion because the examiner "did not expressly state" whether the Veteran's cervical spine disability "could have been aggravated by" either the fall from the cliff or the motor vehicle accident in 2001.  The parties found the omission prejudicial to the Veteran because a September 2012 private opinion indicated his cervical spine disability was more likely than not caused or aggravated by the motor vehicle accident during his military service.  The September 2012 private examiner reasoned that "C-spine degeneration is greatly aggravated by accelerate/deceleration type injuries causing progressive degeneration and inflammation resulting in a worse condition."  The Board is directed to seek clarification of the March 2013 VA examination or to obtain a new VA examination that addresses "whether the injuries sustained during [the Veteran's] military service aggravated a cervical spine condition."  

To comply with the Court's Order, this appeal must be remanded to obtain a supplemental medical opinion from the March 2013 VA examiner or to provide the Veteran a new VA examination to obtain the necessary medical opinion evidence as to whether a neck disability was aggravated during military service.

Prior to obtaining a supplemental medical opinion or arranging for a new VA examination, the AOJ should obtain ongoing treatment records from the Salem VA Medical Center (VAMC) dating since August 2017.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Salem VAMC dating since August 2017.

2.  Provide the Veteran's entire electronic claims file to the March 2013 VA examiner, or to another appropriate clinician if necessary, to obtain a supplemental medical opinion regarding the Veteran's cervical spine disability.  To assist the examiner, the Board notes that the June 2016 Board decision contains a detailed history of the facts of this case.  If the reviewing examiner believes an additional examination is necessary, the AOJ should arrange for a cervical spine examination.

Following a review of the claims file, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that either the 40-foot fall from a cliff on March 10, 2001, or the motor vehicle accident in which the Veteran was a passenger on March 12, 2001 aggravated any cervical spine disorder.

A complete rationale should be provided for all opinions expressed.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claim for entitlement to service connection for a cervical spine disorder.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



